COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
 IN RE:                                                            No. 08-17-00256-CV
                                                 §
 BASIC ENERGY SERVICES L.P.                                    ORIGINAL PROCEEDING
 AND JEREMY NICHELSON,                           §
                                                             ON PETITION FOR WRIT OF
 RELATORS,                                       §
                                                                      MANDAMUS
                                                 §

                                                 §

                                       JUDGMENT

       The Court has considered this cause on the Relator’s motion to dismiss the petition for writ

of mandamus against the Honorable Patrick Garcia, Judge of the 384th District Court of El Paso

County, Texas, and concludes that Relator’s motion to dismiss the petition for writ of mandamus

should be granted. We therefore dismiss the petition for writ of mandamus, in accordance with

the opinion of this Court.


       IT IS SO ORDERED THIS 22ND DAY OF JUNE, 2018.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.